DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10/090,894 (hereinafter ‘894) in view of Erceg et al. (US 2015/0341102) (hereinafter Erceg).
Present application
‘894
Claim 1:
A communication method, the method comprising: receiving, at a station, a first signal field; 

receiving, at the station, a second signal field after receiving the first signal field; 

receiving, at the station, a third signal field after receiving the second signal field; 
receiving, at the station, a service field after receiving the third signal field; 

receiving, at the station, a data unit after receiving the service field; 

obtaining, at the station, bits related to length of the data unit from the third signal field; 

obtaining, at the station, bits relating to a scrambler and cyclic redundancy check (CRC) bits from the service field; and 

descrambling the data unit at least based on the bits relating to the scrambler.
Claim 13:
A communication method, comprising: receiving, at a station, a Very High Throughput-Signal A (VHT-SIG A) field; 
receiving, at the station, a training field after receiving the VHT-SIG A field;  -6-Docket No. SLO1.ET067C4Application No. 15/486,123 Reply to Office Action of Nov. 3, 2017 

receiving, at the station, a Very High Throughput-Signal B (VHT-SIG B) field after receiving the training field; 
receiving, at the station, a service field after receiving the VHT-SIG B field; 

receiving, at the station, a data unit after receiving the service field; 

obtaining bits relating to a length of the data unit from the VHT-SIG B field; and 

obtaining bits relating to a scrambler and cyclic redundancy check (CRC) bits from the service field, wherein the VHT-SIG B field further comprises tail bits.

‘894 differs from claim 1 of the present application in that it does not disclose the underlined claimed subject matter.
However, it would have been well within the knowledge of one skilled in the art to have understood that when the signal is scrambled at the transmitting side, the receiving side would perform the opposite operation to descramble the signal for correctly detecting the received signal.  For example, Erceg discloses such reverse descramble step in the receiving side in Fig. 11B, para. 0094, 0096.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have incorporated the well-known teaching in Erceg into ‘894 when the signal is scrambled at the transmitting side for correctly detecting the received signal.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2017/0250785) (hereinafter Zhang) in view of Erceg.
Re claim 1, Zhang discloses:
“receiving, at a station, a first signal field” (Fig. 1, para. 0054, 0056, 0057; Fig. 5, element 104; para. 0063);
“receiving, at the station, a second signal field after receiving the first signal field” (Fig. 5, element 108; para. 0063);
“receiving, at the station, a third signal field after receiving the second signal field” (Fig. 5, element 112-128; para. 0063; wherein signal field from 112 up to the data teaches the claimed “third signal field”); 
“receiving, at the station, a service field after receiving the third signal field” (Fig. 2B, 5; para. 0060, 0063); 
“receiving, at the station, a data unit after receiving the service field” (Fig. 2B, Fig. 5, para. 0060, 0063); 
“obtaining, at the station, bits related to length of the data unit from the third signal field; obtaining, at the station, bits relating to a scrambler and cyclic redundancy check (CRC) bits from the service field” (para. 0065, 0069, 0073, 0074).
descrambling the data unit at least based on the bits relating to the scrambler.
Zhang differs from the claimed invention in that it does not explicitly discloses the above underlined claimed subject matter.  That is, Zhang discloses scrambling (para. 0060, Fig. 2B) but not the “descrabling”.  However, it would have been well within the knowledge of one skilled in the art to have understood that when the signal is scrambled at the transmitting side, the receiving side would perform the opposite operation to descramble the signal for correctly detecting the received signal.  For example, Erceg discloses such reverse descramble step in the receiving side in Fig. 11B, para. 0094, 0096.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have incorporated the well-known teaching in Erceg into Zhang when the signal is scrambled at the transmitting side for correctly detecting the received signal.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo et al. – US 2007/0280173
Douglas et al. – US 2006/0104253
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633